DETAILED ACTION
	The instant application is a national stage entry of PCT/US19/58025, filed 25 October 2019 which claims priority to US Provisional Application No. 62/750,417, filed 25 October 2018 and US Provisional Application No. 62/750,390, filed 25 October 2018. 
	The preliminary amendment filed 09 September 2020 is acknowledged. Claims 12, 14-17, 19, 20, 36, 37 and 43-52 are pending in the current application. Claims 12, 14, 36, 37 and 43-47 are withdrawn as being drawn to a non-elected invention, see below. Claims 15-17, 19, 20 and 48-52 are examined on the merits herein

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-17, 19, 20 and 48-52 in the reply filed on 17 March 2021 is acknowledged.
Claims 12, 14, 36, 37 and 43-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 March 2021.

Applicant’s election without traverse of xanthan gum as a First Species of biogum; alginate as a Second species of biomaterial hydrogel; and silk fibroin as a Third species of biopolymer in the reply filed on 17 March 2021 is acknowledged.


Claim Interpretation
The recitation “performing tissue development, disease development, drug screening and development and biomarkers with the in vivo culture” appears to be an intended use limitation since the claim does not positively set forth how to “perform” tissue development, disease development, drug screening and development and biomarkers . These limitations have been interpreted as an intended use of the cultured bioprinted tissue or organ. 
The instant specification has been reviewed, and there is no explanation for how to perform the tissue development, disease development, drug screening and development and biomarkers with the prepared cultured bioprinted tissue or organ. 

Claim/Specification Objections
Claim 36 is objected to because of the following informalities:  the recitation “pullalun” appears to be a spelling error, and should recite “pullulan”. This term is incorrectly spelled throughout the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 19, 20 and 48-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “culturing the bioprinted tissue or organ…to prepare an in vivo culture” in instant claim 15 renders the claim and dependent claims 16, 17, 19, 20 and 48-52 herein indefinite. 
Claim 15 is drawn towards a method comprising “preparing a bioprinted tissue or organ”. The claim then goes on to recite a step of bioprinting a composition comprising a biogum and biomaterial derived from a hydrogel. Then the claim says “wherein the bioprinted tissue or organ is bioprinted in a manner that combines…biogums and one or more of the biomaterials with human or mammalian cells”. 
The wherein clause that mentions human or mammalian cells renders the claim herein indefinite because it is not mentioned in the positively recited step of bioprinting. The step of bioprinting requires bioprinting a composition having a biogum and a biomaterial. This appears to be a complete step. How or when are the cells introduced so that the biogum and biomaterial are printed together?
From paragraph [0155] of the instant Specification, a tissue or organ only derives that label when cells have been mixed with the biomaterial derived hydrogel and biogum. Thus, there does not appear to be proper antecedent basis for the “wherein the bioprinted tissue or organ” language.
Claim 15 would be clearer if all the steps were recited as active verbs and clearly recite what is produced at the end of each step, e.g. bioprinting a composition comprising a biogum with a biomaterial with a human or mammalian cell to give a bioprinted tissue or organ; culturing the bioprinted tissue or organ…to prepare an in vivo culture…
Appropriate correction is required.
in vivo culture” in instant claim 15 renders the claim and dependent claims 16, 17, 19, 20 and 48-52 herein indefinite. 
The use of “and biomarkers” means the claim requires performing all of the aforementioned steps. Although it is not clear what “performing” entails since it is not defined in the instant Specification. 
The requirement of all the aforementioned steps is further confusing when the claim is read in combination with instant claims 16 and 17, which are directed to “therapeutic applications” and “treatment”. It is not clear how the therapeutic applications listed in instant claim 16 relate to/limit the performing steps of instant claim 15. Likewise, it is not clear how the treatments recited in instant claim 17 further limits/defines all the performing steps of claim 15. 

The recitation “one or more applications comprising…” in instant claim 20 renders the claim herein indefinite. Claim 20 appears to be a Markush-type claim since the alternatives are conjoined with “…and bioactive compound efficacy testing”. The recitation “one or more” implies only one application would read on the instant claims. The term “comprising”, however, is open-ended and not proper Markush-type language for listing alternative embodiments and permits for additional unrecited elements. Finally, the recitation “…and bioactive compound efficacy testing” means the claim requires the bioprinted tissue or organ to be capable of performing all the listed applications. 
Although not indefinite, instant claims 36, 37, 44, 46, 49 and 51 also appears to use improper Markush-type language, see MPEP 2173.05(h).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17, 20 and 48-52 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kesti et al. (WO 2016/092106, cited in previous Office action) as evidenced by Halper et al. (Halper J., Kjaer M. (2014) Basic Components of Connective Tissues and Extracellular Matrix: Elastin, Fibrillin, Fibulins, Fibrinogen, Fibronectin, Laminin, Tenascins and Thrombospondins. In: Halper J. (eds) Progress in Heritable Soft Connective Tissue Diseases. Advances in Experimental Medicine and Biology, vol 802. Springer, Dordrecht. cited in PTO-892).
Kesti et al. disclose preparing printing mix material by combining 3.5% gellan gum (i.e. microbial based biogum) with 3% alginate (i.e. biomaterial derived hydrogel) to give a polymer blend (example 1c). Kesti et al. disclose the polymer blend was mixed with ECM particles and 6x106 cells/ml to obtain the final printing mix material. Kesti et al. disclose culturing the bioink alone for 8 weeks, bioink plus the ECM particles with and without growth factor TGF-33 for 8 weeks to give cartilage. ECM inherently contains elastin as evidenced by Halper et al. (see p.36, right column, first full paragraph). Thus, Kesti et al. disclose a composition comprising gellan gum, alginate and elastin which reads on instant claim 51.
Kesti et al. disclose a printing mix comprising approximately 3% w/v gellan gum, approximately 4% w/v alginate, approximately 4% w/v particles, and 106 to 107 cartilage cells per ml (claim 18). Kesti et 
Kesti et al. disclose the printing mix material comprises particles made of natural tissue or fiber, an aqueous solution of a gelling polysaccharide (particularly gellan gum), and mammalian cells (p.12-13). Kesti et al. disclose examples of natural fibers are particularly selected from elastin, resilin, and silk and their derivatives (p.6, lines 7-22, particularly line 20; per instant claims 50 and 51). Kesti et al. disclose using particles having a high content of elastin (p.11, line 31).
Kesti et al. disclose gellan gum and xanthan gum as suitable alternative gelling polysaccharides for preparing a 3D printing mix (claim 1, and 4). Kesti et al. also teach the use of crosslinkable material in the composition, which include growth factors, and auricular and nasal extracellular matrix (p.13, lines 10-17; per instant claim 49).
Kesti et al. disclose suitable cell types include primary autologous chondrocytes, primary allogenic chondrocytes, chondroprogenitor cells, chondroblasts, mesenchymal stem cells, induced pluripotent stem cells, adipose-derived stem cells, and neural crest derived stem cells (p.12, lines 20-29; also see claim 31). Example 1 uses cartilage extracellular matrix. Example 2 uses bovine chondrocytes. Example 4 is directed towards cartilage formation.
The ratio of gellan gum to alginate is 3.5:3 (or 1.2:1), which lies within the range recited in instant claim 48.
The recitation “performing tissue development” is broadly and reasonably interpreted as including any optimization of the bioprinted material. Kesti et al. disclose optimizing the bioink composition for its mechanical properties and growth factor retention (example 2). Kesti et al. disclose optimizing the shape (p.13), support structure (p.14). Thus, Kesti et al. disclose a step of “performing tissue development”. 

Thus, the disclosure of Kesti et al. anticipates claims 15-17, 20 and 48-52 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17, 19, 20 and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over Kesti et al. (WO 2016/092106, cited in previous Office action) in view of Apelgren et al. (PLoS ONE, published December 2017, vol. 12, no. 12, 16 pages, cited in PTO-892). 
Kesti et al. teach as discussed above.
Kesti et al. do not expressly disclose a co-culture with at least two types of cells (instant claim 19). 
Apelgren et al. is concerned with the use of 3D bioprinting to prepare human cartilage in vivo from chondrocytes and stem cells (title). Apelgren et al. teach the constructs were prepared from nanofibrillated cellulose and alginate in combination with human chondrocytes and human mesenchymal stem cells (abstract). Apelgren et al. found the constructs prepared from a single cell (human nasal chondrocytes) had good proliferation ability. Apelgren et al. found the constructs prepared from the mixture of cells had an additive proliferative effect involving chondrocyte production of glycosaminoglycan and type 2 collagen. Apelgren et al. teach the use of multipotent mesenchymal stem cells (MSC) in combination with chondrocytes to obtain differentiated chondrocytes, which are otherwise difficult to obtain (p.2, second paragraph). Apelgren et al. teach co-cultures appear to be superior to monocultures for a variety of reasons. Co-cultures with MSCs are advantageous because they promote trophic activity during matrix formation, wherein MSCs excrete chondrocyte-promoting growth factors. Apelgren et al. teach “the most efficient mixture of MSCs and chondrocytes reported as a 4:1 ratio” (p.2, second paragraph). Apelgren et al. teach following that ratio in their own experimental design (see Table 1, Group 3). Apelgren et al. teach co-culturing the two cells on nanofibrillated cellulose and alginate, printing, crosslinking and then implanted into nude mice (p.3, Bioinks and 3D bioprinting). Apelgren et al. teach “this study described the establishment of a clinically relevant methodology that promotes the creation of custom-made, autologous cartilage in reconstructive surgery” (p.11, Conclusions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bioprint a composition comprising gellan gum and alginate with two cell types at a in vivo culture, and perform tissue development of the in vivo culture. 
Starting from Kesti et al., the skilled artisan would have looked to the teaching of Apelgren et al., because both references are concerned with the preparation of cartilaginous tissues and organs using chondrocytes, via 3D bio-printing methodology. Both references similarly use at least two polysaccharides including alginate as a scaffolding material for the cells.
The ordinary artisan would have been motivated to prepare a co-culture comprising a 4:1 ratio of mesenchymal stem cells to chondrocytes, because this ratio has previously been identified as “the most efficient mixtures” for promoting chondrocyte differentiation for tissue engineering. The skilled artisan would have been motivated to use the co-culture with a reasonable expectation of success because Apelgren et al. found the mixture of cells had an additive proliferative effect involving chondrocyte production of glycosaminoglycan and type 2 collagen, compared to a monoculture. 
One having ordinary skill in the art would have been motivated to use the in vivo culture for tissue development because the prior art expressly teach using the polysaccharide mixture and cells for tissue engineering.  
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 15-17, 19, 20 and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over Kesti et al. (WO 2016/092106, cited in previous Office action) in view of Kumar et al. (Carbohydrate Polymers, published online 05 October 2017, vol. 180, pp. 128-144, cited in PTO-892), and further in view of Apelgren et al. (cited above). 
	Kesti et al. teach as discussed above.

	Kumar et al. xanthan gum (XG) is non-toxic, biocompatible and intrinsically behaves as an immunological agent (p.129, last paragraph). Kumar et al. teach xanthan gum has been studied in complexation with other polysaccharides in vitro and in vivo with fibroblast cell line L-929, and showed good biocompatibility. Kumar et al. teach sodium alginate has shown chondroprotective effects for maintaining mobility in the joint and reducing the degeneration of cartilage. Kumar et al. teach xanthan gum alone showed no adverse effects on rabbit chondrocyte viability (p.130, first paragraph). Kumar et al. teach xanthan gum is particularly advantageous for biomedical applications because it has non-Newtonian behavior, i.e. high viscosity yield (even at low concentrations), low sensitivity of viscosity to changes in salt concentrations, resistant to mechanical degradation, biodegradable and environmentally friendly (p.130, second paragraph). Kumar et al. teach xanthan gum should be used in combination with other biomaterials to reinforce it for tissue engineering, since xanthan gum alone forms weak gel-like structures (p.133, Applications of XG in tissue engineering). Kumar et al. teach various mixtures of xanthan gum, including XG-magnetic nanoparticles, XG-gold nanoparticles, XG-nanohydroxyapatite, XG-bioactive glass/cellulose nanocrystals, XG-chondroitin sulfate, XG-chitosan, XG-glycidyl methacrylate grafted chitosan, XG-chitosan/cellulose nano crystals, XG-chitosan/montmorillorite, XG-gellan gum, XG-gellan gum/chitosan nanoparticles, XG-gellan gum/hyaluronic acid, XG-galactomannan/curcumin, XG-i/k-carrageenan-konjac gum, XG-SA/CNC/halloysite nanotubes, XG-polypyrrole and XG-methylcellulose (p.136-140). Kumar et al. teach “the shear-thinning and gelling properties of xanthan gum can be more beneficial in the area of 3D bioprinting of the tissue scaffolds and/or tissue models for future tissue engineering applications” (p.140, last paragraph). Kumar et al. teach the use of xanthan gum in 
	Apelgren et al. teach as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bioprint a composition comprising xanthan gum and alginate, as well as a composition comprising xanthan gum, alginate and silk. 
Starting from Kesti et al., the skilled artisan would have known to combine a biogum with alginate, because Kesti et al. expressly disclose preparations having gellan gum with alginate. The ordinary artisan would have been motivated to bioprint a composition comprising xanthan gum with alginate and cells because Kesti et al. identify gellan gum and xanthan gum as suitable alternative gelling polysaccharides for 3D printing mixes.
The ordinary artisan would have been further motivated to select xanthan gum because Kumar et al. recognize the polysaccharide as having particularly advantageous properties for using it in tissue engineering and in particular 3D bioprinting applications with chondrocyte cells. Specifically, Kumar et al. teach “the shear-thinning and gelling properties of xanthan gum can be more beneficial in the area of 3D bioprinting of the tissue scaffolds and/or tissue models for future tissue engineering applications”. 
One having ordinary skill in the art would have been motivated to use the in vivo culture for tissue development with a reasonable expectation of success because gellan gum/alginate have successfully been used to scaffold chondrocyte cells and xanthan gum/polysaccharides (i.e. xanthan gum/gellan gum; xanthan gum/hyaluronic acid) have successfully been used to scaffold cells including chondrocytes for targeted applications of at least articular cartilage tissue engineering, and bone tissue engineering. 
The skilled artisan would have been further motivated to include silk with alginate and biogum, because Kesti et al. expressly teach bioprinting compositions having alginate, a biogum, and a natural source of particles/fibers.  The artisan would have been motivated to select silk as source of natural fibers for the printing mix because Kesti et al. expressly list silk as a suitable alternative to elastin, wherein both are described as types of suitable natural fibers; and Kesti et al. exemplify using natural products that have high sources of elastin
The obviousness rational with respect to preparing a co-culture having at least two types of cells is the same as discussed above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623